Citation Nr: 0503907	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a 100 percent disability evaluation for 
schizophrenia from June 1982 to March 1985.

(A motion alleging clear and unmistakable error in a December 
1985 Board decision is addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2004, the veteran appeared at a Travel Board hearing 
in Winston-Salem, North Carolina, before the undersigned Law 
Judge.  

The Board notes that this matter has been described by the RO 
as whether new and material evidence had been received to 
reopen a claim for reconsideration of previous reductions 
made in the evaluation of the veteran's service-connected 
psychiatric condition.  However, for reasons hereinafter 
explained, the Board finds that analysis of the veteran's 
underlying contentions under a new and material analysis 
offers no avenue for the relief he seeks.  In that regard, it 
should also be noted that a 100 percent schedular rating for 
the veteran's service-connected schizophrenia has been in 
effect since July 13, 1989.  The veteran's current rating is 
therefore not at issue.  The veteran's underlying contention 
is that a 100 percent schedular rating was warranted during 
prior time periods.    


FINDINGS OF FACT

1.  In a January 1983 rating determination, the RO found that 
the veteran's schizophrenia had improved and decreased his 
disability evaluation from 70 to 50 percent effective April 
1, 1983.

2.  In a May 1983 rating determination, the RO assigned the 
following disability evaluations:  70 percent from June 1, 
1982; a temporary total disability evaluation from March 7, 
1983, to May 1, 1983; and 50 percent from May 1, 1983.  The 
veteran perfected his appeal of this determination.  

3.  In a September 1984 rating determination, the RO assigned 
the following evaluations:  50 percent from May 1, 1983; a 
temporary total disability evaluation from May 23, 1984, to 
June 30, 1984; and 50 percent from July 1, 1984.  

4.  In an April 1985 rating determination, the RO decreased 
the veteran's disability evaluation from 50 to 30 percent.  

5.  The above rating determinations were subsumed by a 
December 1985 Board decision.


CONCLUSION OF LAW

The veteran's attempt to revise January 1983, May 1983, 
September 1984, and April 1985 rating determinations lacks 
legal merit under the law.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1100, 20.1103, 20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the necessary criteria for the benefits currently 
sought.  The discussions in the January 2003 rating decision 
and the December 2003 statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a September 
2002 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the VCAA letter was sent to the appellant 
prior to the January 2003 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  In connection with his claim, 
the veteran has appeared at a Board hearing in June 2004.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The veteran is essentially claiming that that the reductions 
in his disability evaluation from June 1982 to March 1985 
were incorrect.

A review of the record reveals that he was rated as 100 
percent disabled for schizophrenia following his separation 
from service.  

Following a February 1982 VA examination, the RO reduced the 
veteran's disability evaluation from 100 to 70 percent, 
effective June 1, 1982.  

The veteran appealed, and the Board, in an October 1982 
decision, found that an evaluation in excess of 70 percent 
was not warranted.  

In a January 1983 rating determination, the RO found that the 
veteran's condition had improved and decreased his disability 
evaluation from 70 to 50 percent effective April 1, 1983.

VA treatment records received subsequent to that time reveal 
that he was hospitalized from March 7, 1983, until April 8, 
1983.  

In a May 1983 rating determination, the RO assigned the 
following disability evaluations:  70 percent from June 1, 
1982; a temporary total disability evaluation from March 7, 
1983, to May 1, 1983; and 50 percent from May 1, 1983.  The 
veteran perfected his appeal of this determination.  

The veteran was again hospitalized from May 23, 1984, to June 
15, 1984.  

In June 1984, the Board remanded this matter for further 
development.  

The RO, in a September 1984 rating determination, assigned 
the following evaluations:  50 percent from May 1, 1983; a 
temporary total disability evaluation from May 23, 1984, to 
June 30, 1984; and 50 percent from July 1, 1984.  

In conjunction with the June 1984 Board remand, the veteran 
was afforded a VA examination in December 1984.

Following the examination, the RO, in an April 1985 rating 
determination, decreased the veteran's disability evaluation 
from 50 to 30 percent.  Thereafter, the appeal was returned 
to the Board.  

In a December 1985 decision, the Board found that the 
criteria for an evaluation in excess of 50 percent for 
schizophrenia had not been met from May 1, 1983, to May 22, 
1984, and from July 1, 1984 to June 30, 1985.  The Board then 
assigned a 50 percent evaluation for the veteran's 
schizophrenia. 

In April 2002, the veteran requested that he be assigned a 
100 percent disability evaluation for his schizophrenia from 
May 1982 to March 1985.  The veteran indicated that the 
Social Security Administration had reviewed his claim in 2001 
and retroactively awarded him benefits from December 1980 to 
March 1985.  In support of his claim, the veteran submitted 
the Social Security decision which awarded him benefits from 
December 1, 1980, to March 12, 1985.  At his June 2004 
hearing, the veteran again expressed his belief that he 
should be awarded a 100 percent disability evaluation for his 
schizophrenia from May 1982 to March 1985 based upon the 
findings of the Social Security Administration.  He also 
testified that he was hospitalized on several occasions 
during the time period in question.  

As noted in the introduction, a 100 percent schedular rating 
has been in effect since 1989.  The Social Security decision 
upon which the veteran bases his claim was not even rendered 
until 2001.  Under any new and material analysis, this item 
of evidence would therefore have no impact on the ratings 
assigned by the RO in the 1980's.  The proper avenue for 
relief would be under a clear and unmistakable error 
analysis.  

However, when (as in this case) the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103, 20.1104 (2003).  See Hayre v. West, 188 F.3d 1327, 
1333 (Fed. Cir. 1999).  Therefore, to the extent that the 
veteran may be claiming error in the January 1983, May 1983, 
September 1984, and April 1985 rating determinations.  
However, these determinations were subsumed by the December 
1985 Board decision.  

The veteran may not attack a Board decision at the RO level 
because this would in effect be allowing an inferior tribunal 
(the RO) to collaterally review the actions of a superior one 
(the Board).  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000).  
Rather, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).

As to whether the Board committed clear and unmistakable 
error in its December 1985 decision, a separate decision of 
the Board will address a motion by the veteran's 
representative alleging clear and unmistakable error in the 
December 1985 Board decision. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


